Exhibit 10.1
FIRST AMENDMENT TO THE
AUTHENTEC, INC. 2010 INCENTIVE PLAN


THIS FIRST AMENDMENT (this “Amendment”) to the AuthenTec, Inc. 2010 Incentive
Plan (the “Plan”), is effective as of the dates set forth below.


1.           The Plan is amended, effective as of April 28, 2011 (the date the
Company’s Board of Directors approved such amendment), by adding the following
sentence to the end of Section 7.1(b):


“In addition, the Company may not, without the prior approval of shareholders of
the Company, repurchase an Option from a Participant if the current Fair Market
Value of the Shares underlying the Option is lower than the exercise price per
share of the Option.”


2.           The Plan is amended, effective as of April 28, 2011 (the date the
Company’s Board of Directors approved such amendment), by adding the following
sentence to the end of Section 8.1(b):


“In addition, the Company may not, without the prior approval of shareholders of
the Company, repurchase an SAR from a Participant if the current Fair Market
Value of the Shares underlying the SAR is lower than the base price of the SAR.”


3.           The Plan is amended, effective as of June 9, 2011 (the date the
Company’s stockholders approved such amendment), by deleting the first sentence
of Section 5.1 and replacing it with the following:


“Subject to adjustment as provided in Sections 5.2 and Section 15.1, the
aggregate number of Shares reserved and available for issuance pursuant to
Awards granted under the Plan shall be 6,700,000, plus a number of additional
Shares (not to exceed 3,000,000) underlying awards outstanding as of the
Effective Date under the Company’s 2007 Stock Incentive Plan and 2004 Stock
Incentive Plan (the “Prior Plans”) that thereafter terminate or expire
unexercised, or are cancelled, forfeited or lapse for any reason.”


4.           Except as expressly amended hereby, the terms of the Plan shall be
and remain unchanged and the Plan as amended hereby shall remain in full force
and effect.


IN WITNESS WHEREOF, the Company has caused this Amendment to be executed by its
duly authorized representative.


AUTHENTEC, INC.


 
By: /s/ Frederick R. Jorgenson
Frederick R. Jorgenson
Vice President, General Counsel and Secretary
 